DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/03/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the machine" in lines 4 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-15 are rejected as stated above because due to their dependency from claim 7. Claims 8-15 are also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 7-9, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US2013/0006551A1) hereafter Sako in view of Berg et al. (US2018/0202679A1) hereafter Berg.
Regarding claim 1, Sako discloses a method for transforming sensor data into frequency spectrum data to be processed by a computer device, the method comprising:
detecting, by a sensor device (fig 1:10, par[0079], [0080]: The diagnostic device 10 technically equivalent to the sensor device according to the present invention comprises a revolution speed detection sensor 11, an he acceleration sensor 12 is a sensor for detecting the acceleration during vibration of the rotating shaft 2 based on the vibration at the time when a rubbing phenomenon occurs) located on a location of a machine (fig 1:1, par[0079]: wherein the slide bearing 1 technically equivalent to the machine), acceleration forces caused by a vibration being experienced at the location of the machine (par[0081]: The diagnostic device 10 comprises the piezoelectric acceleration sensor having a piezo element is used to mount the acceleration sensor 12 to a bearing housing of the slide bearing 1 and detects the acceleration based on the vibration of the bearing housing);
transforming, by the sensor device, the acceleration forces into sensor data represented in a time domain (fig 2, par[0085]: If the revolution speed detection sensor 11 and the acceleration sensor 12 of the above diagnostic device 10 are used, as with the prior art, the acceleration waveform data in which the time is the horizontal axis can be detected);
transforming, by the sensor device, the sensor data represented in the time domain into spectrum data represented in a frequency domain (fig 3, par[0086]: the acceleration waveform data is subjected to a Fourier transform to analyze the frequency, and the waveform data of the frequency domain is obtained);
executing, by the sensor device, a spectrum analysis on the spectrum data (fig 3, 4A, par[0088], [0089]: As a more specific detection method of the characteristic value, the logarithm spectrum of the spectrum of the frequency domain is calculated, the logarithm spectrum is subjected to an inverse Fourier transform (cepstrum calculation), and a quefrency value obtained from the waveform data after the cepstrum calculation is used); 
generating, by the sensor device, a packet that comprises a result of the spectrum analysis as a payload of the packet (fig 1:14, par[0082], [0083]: the monitoring device 13 of the present embodiment is connected to an arithmetic processing unit (for example, a personal computer). The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred. The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties); and 

Sako does not explicitly disclose the method wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device; and sending, by the sensor device, the packet to the computer device through the serial communication link.
Berg discloses the method wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device (fig 1:134, par[0020]: the data bus 134 may include an Accelerated Graphics Port (AGP) or other graphics bus, a Controller Area Network (CAN) bus); and sending, by the sensor device, the packet to the computer device through the serial communication link (fig 1:127: Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b). the first accelerometer 127(a) is configured to measure vibration of the variable-speed circulation fan 102 at various times such as, for example, startup, during steady-state operation, and shut down.  Vibration data corresponding to the variable-speed circulation fan 102 is forwarded to the HVAC controller 120 ).
One of ordinary skill in the art would be aware of both the Sako and Berg references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the serial communication link as taught by Berg to gain the functionality of minimizing the number of communication lines, being less expensive  and less complex in configuration, and reducing the overall size of the transmitted packets.  

Regarding claim 2, Sako in view of Berg discloses the method of claim 1, wherein the serial communication link is a controller area network (CAN) bus (fig 1:134&12 7, par[0020], [0022], [0023]: A data bus 134, which in the illustrated embodiment is a serial bus, couples various components of the HVAC system 100 together such that data is communicated therebetween. The data bus 134 may include an Accelerated Graphics Port (AGP) or other graphics bus, a Controller Area Network (CAN) bus. Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b) ).

Regarding claim 3, Sako in view of Berg discloses the method of claim 1, wherein transforming the sensor data represented in the time domain into the spectrum data comprises:
sampling, by the sensor device, the sensor data represented in the time domain at a sampling rate to generate sampled data (Sako fig 2, par[0085], [0089]: wherein figure 2 is a Signal sampling representation with a sampling rate with a sampling frequency 51200Hz); and
transforming the sampled data into the spectrum data (Sako fig 3, par[0086], [0089]: the acceleration waveform data is subjected to a Fourier transform to analyze the frequency, and the waveform data of the frequency domain is obtained (see FIG. 3). This causes a power spectrum with the frequency being the horizontal axis to be obtained).

Regarding claim 7, Sako discloses a system comprising: 
a computer device (fig 1:15/14, par[0083]: The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties.  The reporting device 14 may report to the outside, for example, by flashing a light or ringing an alarm sound, or may report to the involved parties by using a screen of the arithmetic processing unit 15 );
a sensor device configured to be in communication with the computer device, wherein the sensor device is located on a location of the machine (par[0081]: The diagnostic device 10 comprises the piezoelectric acceleration sensor having a piezo element is used to mount the acceleration sensor 12 to a bearing housing of the slide bearing 1 technically equivalent to the machine and the diagnostic device 10 detects the acceleration based on the vibration of the bearing housing);
the sensor device being configured to:
detect acceleration forces caused by a vibration (fig 1:10, par[0079], [0080]: The diagnostic device 10 technically equivalent to the sensor device according to the present invention comprises a revolution speed detection sensor 11, an acceleration sensor 12, a monitoring device 13 and a reporting device 14, wherein the acceleration sensor 12 is a sensor for detecting the acceleration during vibration of the rotating shaft 2 based on the vibration at the time when a rubbing phenomenon occurs) being experienced at the location of the machine (fig 1:1, par[0079]: wherein the slide bearing 1 technically equivalent to the machine), acceleration forces caused by a vibration being experienced at the location of the machine (par[0081]: The diagnostic device 10 comprises the piezoelectric acceleration sensor having a piezo element is used to mount the acceleration sensor 12 to a bearing housing of the slide bearing 1 technically equivalent to the machine and the diagnostic device 10 detects the acceleration based on the vibration of the bearing housing);
transform the acceleration forces into sensor data represented in a time domain (fig 2, par[0085]: If the revolution speed detection sensor 11 and the acceleration sensor 12 of the above diagnostic device 10 are used, as with the prior art, the acceleration waveform data in which the time is the horizontal axis can be detected); 
transform the sensor data represented in the time domain into spectrum data represented in a frequency domain (fig 3, par[0086]: the acceleration waveform data is subjected to a Fourier transform to analyze the frequency, and the waveform data of the frequency domain is obtained);
execute a spectrum analysis on the spectrum data (fig 3, 4A, par[0088], [0089]: As a more specific detection method of the characteristic value, the logarithm spectrum of the spectrum of the frequency domain is calculated, the logarithm spectrum is subjected to an inverse Fourier transform (cepstrum calculation), and a quefrency value obtained from the waveform data after the cepstrum calculation is used);
generate a packet that comprises a result of the spectrum analysis as a payload of the packet (fig 1:14, par[0082], [0083]: the monitoring device 13 of the present embodiment is connected to an arithmetic processing unit (for example, a personal computer). The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred. The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties); and
send the packet that comprises the result of the spectrum analysis to the computer device (par[0082], [0083]: the monitoring device 13 of the present embodiment is connected to an arithmetic processing unit (for example, a personal computer). The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred. The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties).
Sako does not explicitly disclose the system comprising: a serial communication link between the computer device and the sensor device wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device; and sending the packet to the computer device through the serial communication link.
Berg discloses the system comprising: a serial communication link between the computer device and the sensor device wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device (fig 1:134, par[0020]: the data bus 134 may include an Accelerated Graphics Port (AGP) or other graphics bus, a Controller Area Network (CAN) bus); and sending, by the sensor device, the packet to the computer device through the serial communication link (fig 1:127: Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b). the first accelerometer 127(a) is configured to measure vibration of the variable-speed circulation fan 102 at various times such as, for example, startup, during steady-state operation, and shut down.  Vibration data corresponding to the variable-speed circulation fan 102 is forwarded to the HVAC controller 120 ).
One of ordinary skill in the art would be aware of both the Sako and Berg references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the serial communication link as taught by Berg to gain the functionality of minimizing the number of communication lines, being less expensive  and less complex in configuration, and reducing the overall size of the transmitted packets.  

Regarding claim 8, Sako in view of Berg discloses the method of claim 1, wherein the serial communication link is a controller area network (CAN) bus (fig 1:134&12 7, par[0020], [0022], [0023]: A data bus 134, which in the illustrated embodiment is a serial bus, couples various components of the HVAC system 100 together such that data is communicated therebetween. The data bus 134 may include an Accelerated Graphics Port (AGP) or other graphics bus, a Controller Area Network (CAN) bus. Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b) ).

Regarding claim 9, Sako in view of Berg discloses the system of claim 7 further comprises a plurality of sensor devices configured to be in communication with the computer device through the serial communication link (Berg fig 1:127a,127b; par[0022], [0023]: the first and second accelerometers 127(a), 127(b) are configured to monitor HVAC system component health by measuring vibration of the HVAC system components such as, for example, the variable-speed circulation fan 102, the variable-speed compressor 112, and the condenser fan 113 of the HVAC controller 120. The measured vibration ("vibration data") of the variable-speed circulation fan 102, the variable-speed compressor 112, and the condenser fan 113 is utilized by the HVAC controller 120 to monitor operation of HVAC system components and detect faults before the HVAC system components fail), wherein the sensor device is among the plurality of sensor devices (Berg fig 1:127a,127b, par[0023], [0024], [0025]), and the plurality of sensor devices are located at one or more locations of a machine that comprises the computer device (Berg fig 1:127a,127b; par[0022], [0023]: the first and second accelerometers 127(a), 127(b) are configured to monitor HVAC system component health by measuring vibration of the HVAC system components such as, for example, the variable-speed circulation fan 102, the variable-speed compressor 112, and the condenser fan 113 of the HVAC controller 120.  The measured vibration ("vibration data") of the variable-speed circulation fan 102, the variable-speed compressor 112, and the condenser fan 113 is utilized by the HVAC controller 120 to monitor operation of HVAC system components and detect faults before the HVAC system components fail).

Regarding claim 11, Sako in view of Berg discloses the system of claim 7, wherein the sensor device is further configured to:
sample the sensor data represented in the time domain at a sampling rate to generate sample data (Sako fig 2, par[0085], [0089]: wherein figure 2 is a Signal sampling representation with a sampling rate with a sampling frequency 51200Hz); and
transform the sampled data into the spectrum data (Sako fig 3, par[0086], [0089]: the acceleration waveform data is subjected to a Fourier transform to analyze the frequency, and the waveform data of the frequency domain is obtained (see FIG. 3). This causes a power spectrum with the frequency being the horizontal axis to be obtained).

Regarding claim 16, Sako discloses a device comprising: 
an accelerometer (fig 1:12, par[0079], [0081]: The acceleration sensor 12 is a sensor for detecting the acceleration during vibration of the rotating shaft 2 based on the vibration at the time when a rubbing phenomenon occurs);
a processor configured to be in communication with the accelerometer and the memory device (fig 1:13, par[0082]: The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred), wherein the accelerometer, and the processor are within a same enclosure located on a location of a machine (par[0081]: The diagnostic device 10 comprises the piezoelectric acceleration sensor having a piezo element is used to mount the acceleration sensor 12 to a bearing housing of the slide bearing 1 and detects the acceleration based on the vibration of the bearing housing);
the accelerometer being configured to:
detect acceleration forces caused by a vibration being experienced at the location of the machine (fig 1:10, par[0079], [0080]: The diagnostic device 10 technically equivalent to the sensor device according to the present invention comprises a revolution speed detection sensor 11, an acceleration sensor 12, a monitoring device 13 and a reporting device 14, wherein the acceleration sensor 12 is a sensor for detecting the acceleration during vibration of the rotating shaft 2 based on the vibration at the time when a rubbing phenomenon occurs) being experienced at the location of the machine (fig 1:1, par[0079]: wherein the slide bearing 1 technically equivalent to the machine), acceleration forces caused by a vibration being experienced at the location of the machine (par[0081]: The diagnostic device 10 comprises the piezoelectric acceleration sensor having a piezo element is used to mount the acceleration sensor 12 to a bearing housing of the slide bearing 1 technically equivalent to the machine and the diagnostic device 10 detects the acceleration based on the vibration of the bearing housing);
transform the acceleration forces into sensor data represented in a time domain (fig 2, par[0085]: If the revolution speed detection sensor 11 and the acceleration sensor 12 of the above diagnostic device 10 are used, as with the prior art, the acceleration waveform data in which the time is the horizontal axis can be detected);
send the sensor data to the processor (fig 1:13, par[0082]: The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred); the processor being configured to:
transform the sensor data represented in the time domain into spectrum data represented in a frequency domain (fig 3, par[0086]: the acceleration waveform data is subjected to a Fourier transform to analyze the frequency, and the waveform data of the frequency domain is obtained);
execute a spectrum analysis on the spectrum data (fig 3, 4A, par[0088], [0089]: As a more specific detection method of the characteristic value, the logarithm spectrum of the spectrum of the frequency domain is calculated, the logarithm spectrum is subjected to an inverse Fourier transform (cepstrum calculation), and a quefrency value obtained from the waveform data after the cepstrum calculation is used);
generate a packet that comprises a result of the spectrum analysis as a payload of the packet (fig 1:14, par[0082], [0083]: the monitoring device 13 of the present embodiment is connected to an arithmetic processing unit (for example, a personal computer). The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred. The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties); and
send the packet that comprises the result of the spectrum analysis to the computer device through the serial communication link (par[0082], [0083]: the monitoring device 13 of the present embodiment is connected to an arithmetic processing unit (for example, a personal computer). The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred. The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties).
Sako does not explicitly disclose the system comprising: a memory device, wherein the memory device, and the processor are within a same enclosure located on a location of a machine; a serial communication link between the computer device and the sensor device wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device; and sending the packet to the computer device through the serial communication link.
Berg discloses the system comprising: 
a memory device (par[0015]: The HVAC controller 120 also includes a processor and a memory to direct operation of the HVAC system 100 including, for example, a speed of the variable-speed circulation fan 102), wherein the memory device, and the processor are within a same enclosure located on a location of a machine (fig 1:120, par[0015]: The HVAC controller 120 also includes a processor and a memory to direct operation of the HVAC system 100 including, for example, a speed of the variable-speed circulation fan 102);
a serial communication link between the computer device and the sensor device wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device (fig 1:134, par[0020]: the data bus 134 may include an Accelerated Graphics Port (AGP) or other graphics bus, a Controller Area Network (CAN) bus); and sending, by the sensor device, the packet to the computer device through the serial communication link (fig 1:127: Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b). the first accelerometer 127(a) is configured to measure vibration of the variable-speed circulation fan 102 at various times such as, for example, startup, during steady-state operation, and shut down.  Vibration data corresponding to the variable-speed circulation fan 102 is forwarded to the HVAC controller 120 ).
One of ordinary skill in the art would be aware of both the Sako and Berg references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the serial communication link as taught by Berg to gain the functionality of minimizing the number of communication lines, being less expensive  and less complex in configuration, and reducing the overall size of the transmitted packets.  

Regarding claim 17, Sako in view of Berg discloses the device of claim 16, wherein the processor is further configured to:
sample the sensor data represented in the time domain at a sampling rate to generate sampled data (Sako fig 2, par[0085], [0089]: wherein figure 2 is a Signal sampling representation with a sampling rate with a sampling frequency 51200Hz); and
transform the sampled data into the spectrum data (Sako fig 3, par[0086], [0089]: the acceleration waveform data is subjected to a Fourier transform to analyze the frequency, and the waveform data of the frequency domain is obtained (see FIG. 3). This causes a power spectrum with the frequency being the horizontal axis to be obtained).

2.	Claims 5-6, 10, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Berg, and further in view of Liu (US2016/0103012A1).
Regarding claim 5, Sako in view of Berg does not explicitly disclose the method further comprising receiving, by the sensor device, one or more application parameters, wherein the sampling rate is based on the received parameters.
Liu discloses the method further comprising receiving, by the sensor device, one or more application parameters, wherein the sampling rate is based on the received parameters (Liu par[0043]: Operation 112 includes identifying the blade frequency band .OMEGA..sub.B and the reference frequency band .OMEGA..sub.R. Operation 114 includes collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources).
One of ordinary skill in the art would be aware of both the Sako, Berg and Liu references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the application parameter as taught by Liu to gain the functionality of monitoring a surge condition within the machinery under varying loads and speeds by collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources.  

Regarding claim 6, Sako in view of Berg discloses the method further comprising: sending, by the sensor device, the one or more packets to the computer device through the serial communication link (fig 1:127: Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b). the first accelerometer 127(a) is configured to measure vibration of the variable-speed circulation fan 102 at various times such as, for example, startup, during steady-state operation, and shut down.  Vibration data corresponding to the variable-speed circulation fan 102 is forwarded to the HVAC controller 120 ).
Sako in view of Berg does not explicitly disclose the method further comprising: receiving, by the sensor device, one or more application parameters; partitioning, by the sensor device, the spectrum data into one or more sections based on the one or more application parameters; generating, by the sensor device, one or more packets, each packet including a section of the spectrum data as a payload; and sending, by the sensor device, the one or more packets to the computer device through the serial communication link.
Liu discloses the method further comprising:
receiving, by the sensor device, one or more application parameters (Liu par[0043]: Operation 112 includes identifying the blade frequency band .OMEGA..sub.B and the reference frequency band .OMEGA..sub.R. Operation 114 includes collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources); 
partitioning, by the sensor device, the spectrum data into one or more sections based on the one or more application parameters (Liu fig 2:116&118, par[0043]: Operation 116 includes segmenting the vibration data into slices based on the time window.  Operation 118 includes determining a power spectrum of a given slice by applying a Discrete Fourier Transform (DFT) to each slice);
generating, by the sensor device, one or more packets, each packet including a section of the spectrum data as a payload (Liu fig 2:122&124, par[0044], [0045]: Determining whether a surge condition exists, operation 108, includes comparing the surge score to a discrete set threshold. It is contemplated that operation 108 can include statistically analyzing populations of surge scores accumulated in different durations to monitor long term changes and drift).
One of ordinary skill in the art would be aware of both the Sako, Berg and Liu references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the application parameter as taught by Liu to gain the functionality of monitoring a surge condition within the turbomachinery under varying loads and speeds by collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources.  

Regarding claim 10, Sako in view of Berg discloses the system wherein the computer device is configured to: receive the packet (Sako par[0082], [0083]: the monitoring device 13 of the present embodiment is connected to an arithmetic processing unit (for example, a personal computer). The monitoring device 13 is a device which performs a diagnosis of the slide bearing 1 based on the transmission data from the above revolution speed detection sensor 11 and the transmission data from the acceleration sensor 12, and transmits the result to a reporting device 14 when it is determined that an abnormality has occurred. The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties);
read the result of the spectrum analysis from the payload of the packet (Sako par[0082], [0114], [0115]: The reporting device 14 is a device for outputting the diagnosis result when the monitoring device 13 determines that an abnormality has occurred in the slide bearing 1 and reporting the same to the user and the involved parties); and
operate a machine with use of the result of the spectrum analysis (Sako par[0102], [0121]).
Sako in view of Berg does not explicitly disclose the system wherein the computer device is configured to:
send one or more application parameters associated with an application to the sensor device, wherein the spectrum analysis is based on the one or more application parameters.
Liu discloses the system wherein the computer device is configured to:
send one or more application parameters associated with an application to the sensor device (Liu par[0043]: Operation 112 includes identifying the blade frequency band .OMEGA..sub.B and the reference frequency band .OMEGA..sub.R. Operation 114 includes collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources), wherein the spectrum analysis is based on the one or more application parameters (Liu fig 2:122&124, par[0044], [0045]: Determining whether a surge condition exists, operation 108, includes comparing the surge score to a discrete set threshold. It is contemplated that operation 108 can include statistically analyzing populations of surge scores accumulated in different durations to monitor long term changes and drift).
One of ordinary skill in the art would be aware of both the Sako, Berg and Liu references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the application parameter as taught by Liu to gain the functionality of monitoring a surge condition within the turbomachinery under varying loads and speeds by collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources.  

Regarding claim 13, Sako in view of Berg does not explicitly disclose the system wherein the sensor device is further configured to receive one or more application parameters, wherein the sampling rate is based on the received parameters.
Liu discloses the system wherein the sensor device is further configured to receive one or more application parameters, wherein the sampling rate is based on the received parameters (Liu par[0043]: Operation 112 includes identifying the blade frequency band .OMEGA..sub.B and the reference frequency band .OMEGA..sub.R. Operation 114 includes collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources).
One of ordinary skill in the art would be aware of both the Sako, Berg and Liu references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the application parameter as taught by Liu to gain the functionality of monitoring a surge condition within the turbomachinery under varying loads and speeds by collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources.  

Regarding claim 14, Sako in view of Berg in view of Liu discloses the system wherein the sensor device is further configured to: 
partition the spectrum data into one or more sections based on the received one or more application parameters (Liu fig 2:116&118, par[0043]: Operation 116 includes segmenting the vibration data into slices based on the time window.  Operation 118 includes determining a power spectrum of a given slice by applying a Discrete Fourier Transform (DFT) to each slice);
generate one or more packets, each packet including a section of the spectrum data as a payload (Liu fig 2:122&124, par[0044], [0045]: Determining whether a surge condition exists, operation 108, includes comparing the surge score to a discrete set threshold. It is contemplated that operation 108 can include statistically analyzing populations of surge scores accumulated in different durations to monitor long term changes and drift); and
send the one or more packets to the computer device through the serial communication link (Berg fig 1:127: Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b). the first accelerometer 127(a) is configured to measure vibration of the variable-speed circulation fan 102 at various times such as, for example, startup, during steady-state operation, and shut down.  Vibration data corresponding to the variable-speed circulation fan 102 is forwarded to the HVAC controller 120 ).

Regarding claim 19, Sako in view of Berg does not explicitly disclose the device wherein the processor is further configured to receive one or more application parameters, wherein the sampling rate is based on the received parameters.
Liu discloses the device wherein the processor is further configured to receive one or more application parameters, wherein the sampling rate is based on the received parameters (Liu par[0043]: Operation 112 includes identifying the blade frequency band .OMEGA..sub.B and the reference frequency band .OMEGA..sub.R. Operation 114 includes collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources).
One of ordinary skill in the art would be aware of both the Sako, Berg and Liu references since both pertain to the field of acceleration with vibration systems. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the feature of the application parameter as taught by Liu to gain the functionality of monitoring a surge condition within the machinery under varying loads and speeds by collecting vibration data with a known sampling rate with at least one accelerometer operable to generate vibration signals representative of blade vibration and other vibration sources.  

Regarding claim 20, Sako in view of Berg in view of Liu discloses the device wherein the processor is further configured to: 
partition the spectrum data into one or more sections based on one or more application parameters (Liu fig 2:116&118, par[0043]: Operation 116 includes segmenting the vibration data into slices based on the time window.  Operation 118 includes determining a power spectrum of a given slice by applying a Discrete Fourier Transform (DFT) to each slice);
generate one or more packets, each packet including a section of the spectrum data as a payload (Liu fig 2:122&124, par[0044], [0045]: Determining whether a surge condition exists, operation 108, includes comparing the surge score to a discrete set threshold. It is contemplated that operation 108 can include statistically analyzing populations of surge scores accumulated in different durations to monitor long term changes and drift); and
send the one or more packets to the computer device through the serial communication link (Berg fig 1:127: Par[0021]: In the context of the present application, an accelerometer is defined as a device that detects, monitors, and measures vibration in machinery. The data bus 134 may couple the HVAC controller 120 to the first and second accelerometers 127(a), 127(b). the first accelerometer 127(a) is configured to measure vibration of the variable-speed circulation fan 102 at various times such as, for example, startup, during steady-state operation, and shut down.  Vibration data corresponding to the variable-speed circulation fan 102 is forwarded to the HVAC controller 120 ).

3.	Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Berg, and further in view of Franke et al. (US6208944B) hereafter Franke.
Regarding claim 4, Sako in view of Berg does not explicitly disclose the method further comprising adjusting, by the sensor device, a frequency resolution of the spectrum data by sampling the sensor data represented in the time domain at a different sampling rate.
Franke discloses the method further comprising adjusting, by the sensor device, a frequency resolution of the spectrum data by sampling the sensor data at a different sampling rate (col 2 ln 11-27, col 7 ln 9-20, col 7 ln 25-31, col 7 ln 45-65).
One of ordinary skill in the art would be aware of the Sako, Berg and Franke references since all pertain to the field of transforming sensor data into frequency spectrum data. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the different sampling rate as taught by Franke to gain the functionality of providing a higher accuracy of the system, and also enabling quicker fault detection and thereby allows for quicker intervention in case something is not in order with the ability to electronically change the frequency size range and frequency size resolution by adjusting the different sampling rate. 

Regarding claim 12, Sako in view of Berg does not explicitly disclose the system wherein the sensor device is further configured to sample the sensor data represented in the time domain at a different sampling rate to adjust a frequency resolution of the spectrum data.
Franke discloses the system wherein the sensor device is further configured to sample the sensor data at a different sampling rate to adjust a frequency resolution of the spectrum data (col 2 ln 11-27, col 7 ln 9-20, col 7 ln 25-31, col 7 ln 45-65).
One of ordinary skill in the art would be aware of the Sako, Berg and Franke references since all pertain to the field of transforming sensor data into frequency spectrum data. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the different sampling rate as taught by Franke to gain the functionality of providing a higher accuracy of the system, and also enabling quicker fault detection and thereby allows for quicker intervention in case something is not in order with the ability to electronically change the frequency size range and frequency size resolution by adjusting the different sampling rate. 

Regarding claim 18, Sako in view of Berg does not explicitly disclose the device wherein the processor is further configured to sample the sensor data represented in the time domain at different sampling rate to adjust a frequency resolution of the spectrum data.
Franke discloses the device wherein the processor is further configured to sample the sensor data at a different sampling rate to adjust a frequency resolution of the spectrum data (col 2 ln 11-27, col 7 ln 9-20, col 7 ln 25-31, col 7 ln 45-65).
One of ordinary skill in the art would be aware of the Sako, Berg and Franke references since all pertain to the field of transforming sensor data into frequency spectrum data. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the different sampling rate as taught by Franke to gain the functionality of providing a higher accuracy of the system, and also enabling quicker fault detection and thereby allows for quicker intervention in case something is not in order with the ability to electronically change the frequency size range and frequency size resolution by adjusting the different sampling rate. 

4.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Berg and Liu, and further in view of Gnerlich et al. (US2018/0231090A1) hereafter Gnerlich.
Regarding claim 15, Sako in view of Berg and Liu discloses the system wherein the computer device is configured to: receive the one or more packets that comprises the one or more sections (Liu fig 2:114&116, par[0043]);
identify a frequency that corresponds to a frequency bin with a largest amplitude among the spectrum data (Liu par[0034], [0035]).
Sako in view of Berg and Liu does not explicitly disclose the system is configured to operate a tuned mass damper based on the identified frequency.
Gnerlich discloses the system is configured to operate a tuned mass damper based on the identified frequency (fig 1A-1B:106, par[0013], [0014]).
One of ordinary skill in the art would be aware of the Sako, Berg, Liu and Gnerlich references since all pertain to the field of transforming sensor data into frequency spectrum data. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the method for transferring sensor data of Sako to implement the tuned mass damper as taught by Gnerlich to gain the functionality of providing a tuned mass damper placed within mechanical structures in order to prevent damage or structural failure due to vibrations within the mechanical structures and reduce the amplitude of vibration of a designed excitation profile without consuming power. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685